Name: Commission Regulation (EC) No 1135/96 of 24 June 1996 correcting the German language version of Regulation (EC) No 2257/94 laying down quality standards for bananas and the English language version of Regulation (EC) No 2898/95 concerning verification of compliance with quality standards for bananas
 Type: Regulation
 Subject Matter: technology and technical regulations;  European Union law;  marketing;  plant product;  tariff policy
 Date Published: nan

 Avis juridique important|31996R1135Commission Regulation (EC) No 1135/96 of 24 June 1996 correcting the German language version of Regulation (EC) No 2257/94 laying down quality standards for bananas and the English language version of Regulation (EC) No 2898/95 concerning verification of compliance with quality standards for bananas Official Journal L 150 , 25/06/1996 P. 0038 - 0038COMMISSION REGULATION (EC) No 1135/96 of 24 June 1996 correcting the German language version of Regulation (EC) No 2257/94 laying down quality standards for bananas and the English language version of Regulation (EC) No 2898/95 concerning verification of compliance with quality standards for bananasTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organization of the market in bananas (1), as amended by Regulation (EC) No 3290/94 (2), and in particular Article 4 thereof,Whereas the German language version of Commission Regulation (EC) No 2257/94 (3) and the English language version of Commission Regulation (EEC) No 2898/95 (4), amended by Regulation (EC) No 465/96 (5), differ from the texts in the other official Community languages; whereas, therefore, the necessary corrections should be made to those two language versions;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Bananas,HAS ADOPTED THIS REGULATION:Article 1 A correction is hereby made to Article 2 of and Annex I to Regulation (EC) No 2257/94.This correction concerns only the German language version of the Regulation.Article 2 The English language version of Regulation (EC) No 2898/95 is amended as follows:1. the second paragraph of Article 2 is replaced by the following:'Bananas which are marketed outside their region of production shall be subject to spot checks when they are first unloaded elsewhere in the Community.`;2. in the second subparagraph of Article 7 (3) the word 'They` is replaced by 'The competent departments or agencies of the Member States`;3. Article 8 is replaced by the following:'This Regulation shall apply without prejudice to any spot checks carried out subsequently up to the ripening depot stage`.Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.Article 2 shall, however, enter into force on 1 July 1996.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 24 June 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 47, 25. 2. 1993, p. 1.(2) OJ No L 349, 31. 12. 1994, p. 105.(3) OJ No L 245, 20. 9. 1994, p. 6.(4) OJ No L 304, 16. 12. 1995, p. 17.(5) OJ No L 65, 15. 3. 1996, p. 5.